379 U.S. 648 (1965)
LYLES
v.
BETO, CORRECTIONS DIRECTOR.
No. 263, Misc.
Supreme Court of United States.
Decided January 18, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
E. D. Vickery for petitioner.
Waggoner Carr, Attorney General of Texas, and Sam R. Wilson, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded to the Court of Appeals for reconsideration in light of Massiah v. United States, 377 U. S. 201.